 Case: 3:21-cv-00083-MJN-MRM Doc #: 6 Filed: 03/11/21 Page: 1 of 4 PAGEID #: 54




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON


DAKOTA L. HOWELL,

                        Petitioner,                 :   Case No. 3:21-cv-083

        - vs -                                          District Judge Michael J. Newman
                                                        Magistrate Judge Michael R. Merz

NORMAN ROBINSON WARDEN,
 London Correctional Institution,

                                                    :
                        Respondent.


  DECISION ON PENDING MOTIONS AND ORDER FOR ANSWER


        This habeas corpus case is before the Court for initial screening under Rule 4 of the Rules

Governing § 2254 Proceedings. The case was referred to the undersigned pursuant to General

Order Day 13-01. Ultimate decision of the case remains with District Judge Newman.

        Upon preliminary consideration pursuant to Rule 4, the Court finds that it does not plainly

appear from the face of the Petition and any exhibits attached thereto that the Petitioner is not

entitled to relief in this Court. Accordingly, it is hereby ORDERED that Respondent shall, not

later than May 11, 2021, file an answer conforming to the requirements of Rule 5 of the Rules

Governing § 2254 Cases. Specifically, said answer shall respond to each allegation made in the

Petition, comply with Rule 5(c) regarding transcripts, raise any affirmative defense relied on by

Respondent, and state whether, from Respondent's perspective, any claim in the Petition is barred

by a failure to exhaust state remedies, a procedural bar, non-retroactivity, or a statute of limitations.



                                                   1
 Case: 3:21-cv-00083-MJN-MRM Doc #: 6 Filed: 03/11/21 Page: 2 of 4 PAGEID #: 55




This Order does not authorize a motion to dismiss in lieu of an answer. If Respondent wishes to

obtain an adjudication of an affirmative defense apart from a decision on the merits, Respondent

may file a motion for judgment on the pleadings after the answer is filed.

       Before filing the answer, the Respondent shall file those portions of the state court record

needed to adjudicate this case. The Court’s CM/ECF Procedures Guide provides:

               1.1 Unless permitted by these procedures or otherwise authorized by
                   the assigned Judicial Officer or other rule, all documents
                   submitted for filing in this District shall be electronically filed
                   using the Case Management/Electronic Case Filing system
                   (“CM/ECF”) by converting each document into a searchable text
                   PDF document and uploading it into CM/ECF.

(June, 2019, revision; available at www.ohsd.uscourts.gov.)         Compliance with this rule is

mandatory and needed for the Court’s use of the record.

       When the record is filed electronically, the Court’s CM/ECF filing system will affix a

unique PageID number to each page of the record, displayed in the upper right-hand corner of the

page. All papers filed in the case thereafter by either party shall include record references to the

PageID number. Prior to filing the state court record, the Warden’s counsel shall ensure that any

borders on parts of the record (typically, court reporter transcripts) do not obscure the PageID

number when the page is filed. The record shall be indexed by insertion of “bookmarks” in the

.pdf version of the state court record uploaded to the Court’s CM/ECF system which display each

exhibit and the name of that exhibit in the record.

       As required by Fed.R.Civ.P. 5, a complete copy of the answer and state court record with

the PageID numbers and “bookmarks” must be served on Petitioner at the time of filing.

       Petitioner may, not later than twenty-one days after filing of the answer, file and serve a

reply to the answer.




                                                 2
 Case: 3:21-cv-00083-MJN-MRM Doc #: 6 Filed: 03/11/21 Page: 3 of 4 PAGEID #: 56




         The Clerk is ordered to serve the Petition on Respondent and the Attorney General of Ohio,

Habeas        Corpus      Unit     of      the       Corrections     Litigation     Section      c/o

Brian.Higgins@ohioattorneygeneral.gov and Habeas.docketclerk@ohioattorneygeneral.gov.

         The case is also before the Court on Petitioner’s Motion for Evidentiary Hearing (ECF No.

2). The grant of evidentiary hearings in § 2254 cases has been severely restricted by the Supreme

Court in Cullen v. Pinholster, 563 U.S. 170 (2011). Basically under Pinholster the District Court

cannot consider evidence from an evidentiary hearing until and unless it finds the state court

decision is contrary to or an unreasonable application of Supreme Court precedent or is based on

a determination of the facts that is unreasonable in light of the evidence presented in the state

courts. 28 U.S.C. § 2254(d)(1) and (2). Accordingly, Petitioner’s Motion for an Evidentiary

Hearing is denied without prejudice to its renewal if the Court determines Petitioner’s case has

surmounted the hurdles provided by those statutes.

         Finally, the case is before the Court on Petitioner’s Motion for Appointment of Counsel

(ECF No. 3). As Petitioner notes, 18 U.S.C. § 3006A makes appointment of counsel discretionary

in habeas corpus cases unless an evidentiary hearing is ordered. In the prior paragraph the Court

declined to grant an evidentiary hearing at this stage of the proceedings. If that ruling changes,

the Court will appoint counsel. As Petitioner notes, his situation is complicated by the restrictions

on movement within the prison because of COVID-19. However, the pandemic is not limited in

the restrictions it has required to Petitioner’s place of imprisonment and Congress has not

appropriated additional funds to provide for counsel in light of the pandemic. Finally, Petitioner

emphasizes the dissent of Judge Donovan in the Second District Court of Appeals in this case.

While this does not of itself provide a basis for appointment of counsel, the Magistrate Judge

assures Petitioner that he holds Judge Donovan in the highest personal and professional regard and



                                                 3
 Case: 3:21-cv-00083-MJN-MRM Doc #: 6 Filed: 03/11/21 Page: 4 of 4 PAGEID #: 57




will give her opinion appropriate consideration. However, the Motion for Appointment of Counsel

is denied without prejudice to its renewal if an evidentiary hearing is granted or other

circumstances present themselves.



March 11, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge


                       NOTICE REGARDING RECORD CITATIONS


       The attention of all parties is called to S. D. Ohio Civ. R. 7.2(b)(5) which provides:

               (5) Pinpoint Citations. Except for Social Security cases, which
               must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court
               that reference a prior filing must provide pinpoint citations to the
               PageID number in the prior filing being referenced, along with a
               brief title and the docket number (ECF No. ___ or Doc. No. ___) of
               the document referenced.

The Court’s electronic filing system inserts in all filings hyperlinks to the place in the record which
has been cited following this Rule. However, as with most computer systems, the CM/ECF
program cannot read pinpoint citations which do not follow the Rule precisely. For example, the
first pinpoint citation in ODRC’s Reply reads “Plaintiff argues that he could not bring this action
until “administrative remedies as (sic) are exhausted (sic).” (Doc. 80, PageId# 987).” The correct
citation would have been Doc. No. 80, PageID 987.” Because Defendant added the “#” symbol,
the program failed to inset a hyperlink. Use of this software is mandated by the Judicial
Conference of the United States and cannot be locally modified. The parties are cautioned to
comply precisely with S. D. Ohio Civ. R. 7.2(b)(5) in any further filings.




                                                  4
